Title: To Thomas Jefferson from David Thomas, 3 March 1803
From: Thomas, David
To: Jefferson, Thomas


            
              Dear Sir
              Washington March 3rd. 1803
            
            Permit me to request your Excellency to examine the enclosed letters—the one addressed to yourself was forwarded to me previous to my leaving home last fall for this City, which I intended to present immediately on my arrival here, had not I learnt that you had made it a principle not to appoint general Commissioners of Bancruptcey except in the commercial Towns, but when an instance of Bancruptcey should happen in a port remote from the residence of the General Commissioners, you would on the case being represented appoint special Commissioners for the particular case, and therefore I wrote Mr. McCrea giving him this information, to that letter I received the one inclosed from Mr. Cuyler who is Clerk of the County in which he lives and whose information may be relied on, as well as Mr. McCreas 
            It appears the person to whom it is wished that the benefit of the Bancrupt. law may be extended, is Alman Phillips and if this case is sufficiently represented, I wish your Excellency to appoint special Commissioners, and recommend as proper persons Peter Sailly of the County of Clinton and Stephen Cuyler and James McCrea of the County of Essex in the state of New York.—
            Should this appointment be made the Commission may be for to 
            Your Excellencys Most  Humble servt
            
              David Thomas
            
            
            
              P.S. having recd. this letter from Mr. Cuyler since I had the honor of seeing you today I thought it incumbent on me to made this application  in this way—
            
          